        Case 2:19-cv-02216-BWA-JCW Document 1 Filed 03/08/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

Alice M. Peters                                  *    CtV[   ACTION
                                                 *           NO.
                                                 *
VERSUS                                           *    ruDGE
                                                 ,l
                                                 *    DIVISION
Tangipahoa Parish Hospital District No. 2        *
dlbl a Hood Memorial Hospital                    *           MAGISTRATE
tt* ** ** ** ** ** ** ** t* {.* **               *

                                                      JURY TRIAL DEMANDEI)

      CoMPLAINT - AMERICANS WrTH DISABTLTTIES ACT yTOLATTON Ar\rp
     LOI]ISIANA qISABTLITY DISCRnVTINATTON ny EMpLqYil{E}rT VTOLATTON

        The Complaint of Alice M. Peters, (hereafter Peters) a person of the full age of majority

and a resident and domiciliary of the Parish of Livingston, State of Louisiana respectfully avers as

follows:

1.      Made defendant is Tangipahoa Parish Hospital District Two, doing business as Hood

Memorial Hospital, (hereafter, HMH) a domestic entity providing healthcare services primarily to

the residents of north Tangipahoa Parish, State of Louisiana. At all times pertinent hereto, the

actions complained of occurred within the Eastern District of Louisiana.

2.      HMH is not a chaitable institution, is an employer as defined by the Americans with

Disabilities Act and by the Louisiana Emplolment Discrimination Laws and is thus amenable to

suit.

3.      This action is brought pursuant to the Americans with Disabilities AcL as amended (ADA),

42 U.S.C. $   l2l0l,   et seq. As such, jurisdiction is proper pursuant to 28 U.S.C. $    l33l   and

pursuant to the Court's pendant jurisdiction. Venue is proper pursuant to 28 U.S.C. $ l39l (a).
         Case 2:19-cv-02216-BWA-JCW Document 1 Filed 03/08/19 Page 2 of 5



4.       Since May of 2016 Alice Peters worked as a posting clerk in accounting for HMH since

2016 at its hospital location located at 305 Walnut Street, Amite, Louisiana. Amite, Louisiana is

Iocated in a rural part of Louisiana. There is no public transportation or even reliable cab service

there.

5.       Peters' treating physician Dr. Pervez Mussarat diagnosed her with a chronic medical

condition where she was subject to neurological seizures. The neurological seizures she was

subject to were unpredictable and could render her suddenly unconscious and unaware of her

surroundings. Peters was accordingly restricted from operatin g any motor vehicle until she

became, through medication, seizure-free.

6.       Punctuality was an integral part of Peters job as a posting clerk because questions would

arise from time to time from management concerning financial entries.

7.       After her seizure diagnosis Peters requested, and obtained, accommodation from her HMH

supervisors Cheri Elzey @lzey) and Elzey's supervisor Gari Brant (Brant), who both permitted

her to arrive approximately sixty minutes prior to her stated time of 7   AM and leave approximately

sixty minutes earlier than her stated release time of 3:30 PM.

8.       Peters performed   herjob duties alone in a small room in   a separate service   building. Peters

seldom had any one-on-one contact with her coworkers or patients. At all times, with a 60-minute

variance in reporting time, Peters was able to perform all of her required job duties.

9.       In 2017 Kim Sanchez (Sanchez) became Peters' new fnst-line supervisor, replacing Cheri

Elzey. Upon knowledge and belief, Sanchez had had no classroom training in human resources

management or the requirements of the ADA prior to her being named superoisor. Similarly,

Alicia ChatelairU the human resources director at HMH, had no formal credentials in human

resources management.
          Case 2:19-cv-02216-BWA-JCW Document 1 Filed 03/08/19 Page 3 of 5



10.        Sanchez immediately, and for no stated reas{on, rescinded the voluntary accommodations

which HMH had previously accorded Peters concerning the variance in her reporting time. Despite

Peters attempts to explain her doctor's reasons for restricting her   ability to drive, Sanchez failed

and refused to engage      in any dialog concerning    accoillmodating Peters disability. Sanchez

repeatedly insisted that it was absolutely essential for Peters to be absolutely prompt in her arrival

and departure times and refused even to discuss the issue.

1   l.     On December l7 ,2017 Sanchez and Hospital Chief Financial Officer Mike Estay (Estay)

confronted Peters during an unannounced telephone conference. Sanchez informed Peters that

"we are giving you four weeks (after Christmas) to conform to otr work schedule or                 be

terminated". Peters replied that her doctor would not even be evaluating her within that time

frame, and that she would be unable to drive herself to work as required until after her doctor's

release.

12.        Peters was terminated on December 22, 2017. Her termination slip indicated that the

termination was involuntarily.    Upn   information and belief HMH made the precipitous decision

to terminate Peters recklessly and impulsively in utter disregard of Peters' federally protected

rights.

13.        Peters was released to drive motor vehicles by her doctor in August of 2018. She remains

on prescription medication for controlling her seizures.

14.       Peters affempted to mitigate her darn4ges by immediately applying        for available job

openings she was qualified to perform.




                                                  3
        Case 2:19-cv-02216-BWA-JCW Document 1 Filed 03/08/19 Page 4 of 5



15.     Peters   wffi, on November 28,2018, informed by a law firm she had applied to for

employment as a bookkeeper that HMH had provided them with a "negative reference" on her

(Peters).

16.     Peters   filed a charge of discrimination with the EEOC. She later received a right to         sue

letter from the Department of Justice.

                                                 DAMAGES

17.     As a proximate result of HMH's violation of the Americans with Disabilities Act and of

the Louisiana Employment Discrimination Law prohibiting disability discrimination in
employment, Peters has suffered damages in the following, non-exclusive respects:

        a.       Loss of income and/or earnings potential with benefits and loss of professional

                 reputation;

        b.       General damages to include pain and suffering, mental angulsb emotional dishess,

                 loss of enjoyment of    life, inconvenience and humiliation;

        c.       Reinstatement or, in the alternative, front pay;

        d.       Reasonable attorney's fees, costs, and legal interest from the date            of judicial

                 demand according to the law of the State of Louisiana;

        e.       All equitable relief   deemed   just and proper by this CourL and;

        f.       AII other statutory remedies available.

18.     Peters demands and is entitled to a trial by      jury on all issues   so triable.

                                        PRAYER FOR RELIEF

        Wherefore, PlaintiffAlice M. Peters prays that this, her Complaint, be cited and served on

Defendant Tangipatroa Parish Hospital District No.              2 dlbla Hood Memorial        Hospital, that


                                                      4
       Case 2:19-cv-02216-BWA-JCW Document 1 Filed 03/08/19 Page 5 of 5




Defendant be required to answer same, that afrer due proceedhgs be had, judgrnent be rendered

for Plaintiffand agains Defendant in an amount to be determined           as   just under the circumstances,

for all equitable relief deemed just and proper by this Court, and for legal interest from the date       of
judicial demand according to the law of Louisiana.

       Plaintiff ftnther prays for a trial by jury on all issue so triable.

                                                  Respectfully submitted,
                                                  LAw OFFICE oF DALE EDWARD WILLIAMS

                                                 /JDalc E. Williams
                                                 Dale E. Williams. Bar #18709
                                                 212 Park Place
                                                 Covington, Louisiana 70433
                                                 Telephone: (985) 898{36E
                                                 Facsimile: (985) 892-2640
                                                 dale@daleslaw.com




                                            VERIflCATION

       Pursunt to the provisions of 28 U.S.C. $      17,16, I   veri$ under penalty of perjury thar   I have

read the foregoing Complaint, and    it   is true and coroct to my personal knowledge and belief.

       Covington, I-ouisiana,   Us /2fraay of funthe                       year 201 8.


                                                   &rr.nl*
                                                         ALICE M. PETERS




                                                    5
